IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 19, 2009

                                     No. 08-60725                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk




NAKIA WILLIAMS

                                                   Plaintiff-Appellant
v.

CHRYSLER LLC

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                for the Northern District of Mississippi, Greenville
                              USDC No.4:06-CV-188



Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Nakia Williams appeals the district court’s summary
judgment dismissing her action against Defendants-Appellees Chrysler LLC and
TRW Automotive US LLC (incorrectly sued as TRW-Occupant Restraint
System/MESA), hereafter referred to jointly as Appellees. The gravamen of
Williams’s appeal is the July 18, 2008 order of the court excluding the testimony


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-60178

of Williams’s proffered expert witnesses for failure to conform to standards of
Federal Rule of Evidence 702. As none contest the conclusion that, without the
testimony of her experts, Williams has no grounds on which to appeal the
district court’s grant of summary judgment to the Appellees, the focus of this
appeal is on the order excluding the testimony of her proffered experts.
      Our painstaking review of the facts and the applicable law as related in
the appellate briefs of the parties and the writings of the district court compel
the conclusion that all relevant rulings of the district court, particularly its order
excluding the testimony of Williams’s experts, demonstrates beyond cavil that
this order was eminently correct, as a result of which dismissal of Williams’s
action by summary judgment for lack of any genuine issue of material fact was
equally correct. For the reasons set forth by the district court in its order
excluding the testimony and reports of Williams’s experts, and in its
Memorandum Opinion of even date therewith, the district court’s summary
judgment dismissing this action with prejudice is, in all respects,
AFFIRMED.




                                          2